UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4624



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DANIEL JERRIS DAWKINS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Chief District Judge. (CR-03-302)


Submitted:   November 23, 2005            Decided:   January 3, 2006


Before LUTTIG, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas N. Cochran, Assistant Federal Public Defender, Greensboro,
North Carolina, for Appellant. Anna Mills Wagoner, United States
Attorney, Lisa Blue Boggs, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Daniel Jerris Dawkins pled guilty to being a felon in

possession of a firearm, in violation of 18 U.S.C.A. §§ 922(g)(1),

924(a)(2) (West 2000 & Supp. 2005). He was sentenced to sixty-four

months of imprisonment, to be followed by three years of supervised

release.

           On appeal, Dawkins’s attorney has filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), and moved to withdraw

as counsel.    Counsel states that he has found no meritorious

grounds for appeal, but asserts generally that Dawkins’s sentence

is unduly harsh.     Dawkins raises four sentencing issues in his pro

se supplemental brief.

           Dawkins    complains,   first,   that    he   was   given    three

criminal history points for a charge that was later reduced to a

misdemeanor.   As he did not preserve this issue below, we review

for plain error.      See Fed. R. Crim. P. 52(b).         Under the plain

error standard, Dawkins must show: (1) there was error; (2) the

error was plain; and (3) the error affected his substantial rights.

United States v. Olano, 507 U.S. 725, 732-34 (1993).            When these

conditions are satisfied, we may exercise our discretion to notice

the error only if the error “seriously affect[s] the fairness,

integrity or public reputation of judicial proceedings.”               Id. at

736 (internal quotation marks omitted).            The burden of showing

plain error is on the defendant.      United States v. Strickland, 245


                                   - 2 -
F.3d 368, 379-80 (4th Cir. 2001).             Here, as Dawkins makes only a

conclusory assertion of the error with no documentation to support

his claim, we hold that Dawkins does not sustain this burden.

              Dawkins   next     complains    of    double    counting       in    the

computation of his sentence. Two points were added to his criminal

history score because he was on probation at the time of the

offense, and the underlying conviction was counted to increase his

offense level.      However, double counting is permissible under the

federal    sentencing      guidelines    except       where   it   is    expressly

prohibited.      United States v. Reevey, 364 F.3d 151, 158 (4th Cir.

2004); United States v. Wilson, 198 F.3d 467, 472 n.* (4th Cir.

1999).    “An adjustment that clearly applies to the conduct of an

offense must be imposed unless the [g]uidelines expressly exclude

its applicability.”        United States v. Williams, 954 F.2d 204, 207

(4th   Cir.    1992).      The   district     court    properly    followed        the

guidelines’ directives in this case, and this court will not

disturb an otherwise proper application of the guidelines.                         See

United States v. Crawford, 18 F.3d 1173, 1180-81 (4th Cir. 1994)

(permitting “triple counting” under the guidelines).

              Next, Dawkins asserts that he should not have received a

sentence enhancement because the firearm he possessed was stolen.

He    contends     that,   under    guideline      Amendment    522,     the      USSG

§    2K2.1(b)(4)    enhancement     should    not     be   applied      in   certain

circumstances even if the firearm is stolen.               Dawkins is entitled


                                      - 3 -
to no relief on this claim, which we review for plain error.                By

its terms, the portion of the Amendment that Dawkins refers to, the

clarification to USSG § 2K1.2 comment. n.12, does not apply in this

case because Dawkins was not convicted under the provisions cited

in the commentary.

            Finally, Dawkins’s supplemental brief cites to Blakely v.

Washington, 542 U.S. 296 (2004), United States v. Booker, 125 S.

Ct. 738 (2005), and United States v. Hughes, 401 F.3d 540 (4th Cir.

2005).    We conclude that Dawkins is entitled to no relief under

these decisions.     There is no Sixth Amendment error in Dawkins’s

case, as he was sentenced after Booker, under the nonmandatory

guideline scheme.     After the Supreme Court’s decision in Booker,

sentencing courts are still required to calculate and consider the

guideline range, and to consider as well the factors set forth in

18 U.S.C. § 3553(a) (2000).    Hughes, 401 F.3d at 546.           As stated in

Hughes, we will affirm a post-Booker sentence if it is both

reasonable and within the statutorily prescribed range.                 Id. at

546-47.     Here, the district court looked to the guideline range,

and noted that Dawkins knew “it was a violation for you to carry

that gun.    And you were out on the street.”         Therefore, the court

imposed a sentence in the middle of the guideline range.                Because

the district court sentenced Dawkins within the guidelines and well

within    the   statutory   limit    of     ten   years   under    18    U.S.C.




                                    - 4 -
§ 924(a)(2), we find that the sentence is reasonable and is not

unduly harsh.

          Pursuant to Anders, we have examined the entire record

and find no meritorious issues for appeal.   Accordingly, we affirm

Dawkins’s conviction and sentence.      This court requires that

counsel inform his client, in writing, of his right to petition the

Supreme Court of the United States for further review.      If the

client requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation.   Counsel’s motion

must state that a copy thereof was served on the client.   We deny

counsel’s pending motion to withdraw.        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                           AFFIRMED




                              - 5 -